UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-1857


AILA TUULIKKI LORING, Personal representative of the estate of Seldon
Loring, deceased; LEILA LORING, on behalf of her deceased father Seldon
Loring; JAANA LORING MELIA, on behalf of her deceased father Seldon
Loring,

                    Plaintiffs - Appellees,

             v.

SOUTHERN AIR CHARTER COMPANY, LTD., Springdale, Maryland;
SOUTHERN AIR CHARTER COMPANY, LIMITED, Nassau, Bahamas; ALPHA
GIBBS,

                    Defendants - Appellants.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:16-cv-03844-PX)


Submitted: September 18, 2018                             Decided: September 20, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Bruce Allen Johnson, Jr., Bowie, Maryland, for Appellants. Bruce Plaxen, PLAXEN &
ADLER, PA, Columbia, Maryland; Joseph Peter Musacchio, KREINDLER &
KREINDLER, Boston, Massachusetts, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Appellants seek to appeal the district court’s order denying their motion to dismiss

on the grounds of forum non conveniens. Appellees have filed a motion to dismiss this

appeal as interlocutory. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.
541, 545-46 (1949). The order the Appellants seek to appeal is neither a final order nor

an appealable interlocutory or collateral order. See Van Cauwenberghe v. Biard, 486
U.S. 517, 527-30 (1988). Accordingly, we grant the motion to dismiss and dismiss the

appeal for lack of jurisdiction. We further deny the motion to expedite as moot. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             DISMISSED




                                           3